Citation Nr: 0904219	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for gastroesophageal reflux disease (GERD), with a history of 
ulcers.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 











INTRODUCTION

The veteran had active service from December 1977 to May 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, granting the veteran service connection 
for GERD and assigning a noncompensable disability 
evaluation.  

This appeal was previously remanded by the Board in November 
2007 so additional evidence referenced by the veteran could 
be obtained.  Such evidence has now been obtained and 
incorporated into the record and appellate review may now 
proceed.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's GERD 
has been controlled with medication; it has not been 
manifested by dysphagia, pyrosis, regurgitation, or 
substernal, arm or shoulder pain


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected GERD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Codes 
7346 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in April 2005, 
he was afforded a formal VA examination. The Board recognizes 
that the veteran has not received an additional VA 
examination since this time.  However, the veteran has not 
submitted any evidence, or any correspondence, suggesting 
that his disability has increased in severity since the April 
2005 VA examination.  New VA examination is necessary if 
there is a need to verify the current severity of a 
disability.  38 C.F.R. § 3.327(a).  When the evidence 
indicates that a condition may have become more severe, a 
contemporaneous examination is required.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  In this case, there is 
no reason to verify the current severity of the veteran's 
disability, as there is no evidence of record suggesting that 
the severity has changed in anyway.  

In any event, VA's Office of General Counsel (OGC) has 
determined that the Board is not required to remand an 
appealed disability benefits claim solely because of the 
passage of time since an otherwise adequate examination 
report was prepared.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Such 
examination is adequate for purposes of the Board's 
determination unless there is evidence that the disability in 
question has undergone an increase in severity since the time 
of the examination.  Id.  

The Board, therefore, finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

Diagnostic code 7346 provides ratings for hiatal hernia.  
Hiatal hernia with two or more of the symptoms for the 30 
percent rating of less severity is rated 10 percent 
disabling.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
Id. 



Facts and Analysis

The veteran was granted service connection for 
gastroesophageal reflux disease (GERD) with a history of 
ulcers in an April 2004 rating decision.  A noncompensable 
disability evaluation was assigned under Diagnostic Code 
7346, with an effective date of June 1, 2004.  The veteran 
appealed this decision to the Board in June 2005, contending 
that he was entitled to a compensable disability evaluation 
as of June 1, 2004 for his service-connected GERD.  However, 
as discussed below, the Board finds that the veteran is not 
entitled to a compensable disability rating at any time 
during the pendency of his appeal.  

In August 2004, the veteran was treated at Eglin, Air Force 
Base (AFB) by a Dr. S.C.  According to the treatment record, 
the veteran had no specific complaints at the time of 
treatment.  The physician noted that the veteran was in no 
acute distress, and the veteran described his current level 
of pain as a 0 out of 10.  The veteran was seeking a refill 
of his GERD medication (Prilosec).  He was prescribed 
Prevacid instead because the AFB was temporarily out of 
Prilosec.  

The record also contains a report dated December 2004.  
According to this note, the veteran had a blood test 
indicating that he was infected with the Helicobacter pylori 
(H. pylori) bacteria.  This bacterium has the potential to 
cause peptic ulcers in patients infected with it. 
 http://digestive.niddk.nih.gov/ddiseases/pubs/ hpylori/#.  
The evidence does not suggest that the veteran suffered from 
a peptic ulcer as a result of his infection.  The bacteria 
are treated with antibiotics.  Id.  The veteran's April 2005 
VA examination, which will be discussed in more detail below, 
indicates that the veteran completed a course of antibiotics 
in January 2005 following an infection of the H. pylori 
bacteria.  

The veteran underwent an upper gastrointestinal (GI) 
examination in January 2005.  According to the radiologist, 
the veteran had extremely minimal gastroesophageal reflux to 
the lower esophageal segment.  The radiologist found no other 
esophageal abnormalities.  There was no hiatal hernia, 
esophagitis or mucosal mass.  Gastric mucosa was also 
described as normal without evidence of fold thickening, 
erosion, ulceration, or mass.  The duodenal bulb and sweep 
were also described as normal.  The radiologist noted that 
treatment options were either to increase the veteran's 
medication or to perform surgery.  

The veteran was afforded VA gastrointestinal examination for 
his GERD in April 2005.  During the examination, the veteran 
reported a history of flare ups of his disorder in 1998 and 
2003.  However, he noted that his GERD currently did not 
affect his sleep, and he did not indicate having symptoms of 
vomiting, diarrhea, shortness of breath, coughing, or 
extension into the back of the discomfort.  The examiner also 
noted that the veteran had not been forced to make any 
changes to his diet because of his GERD.  The veteran was 
noted to still be taking Prilosec to treat his disorder.  

Upon abdominal examination, the VA physician concluded that 
the veteran had no inguinal masses or hernias.  The examiner 
also reviewed the GI examination of January 2005, noting that 
it revealed extremely minimal gastroesophageal reflux to the 
lower esophageal segment with no apparent abnormalities.  The 
final diagnosis was minimal gastroesophageal reflux to the 
lower esophageal segment, well controlled with medication 
with no residuals.  

The final medical evidence is a treatment record from the Air 
Force Medical Center dated August 2005.  According to this 
record, the veteran was being treated for headaches and neck 
pain.  There were no complaints made regarding epigastric 
distress at this time.  However, the record does suggest that 
the veteran was still taking Prilosec to treat his GERD at 
this time.  

As previously noted, a compensable 10 percent disability 
evaluation is warranted under Diagnostic Code 7346 for a 
hiatal hernia with two or more of the following symptoms: 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

There is no medical evidence of record suggesting that the 
veteran has suffered from dysphagia, pyrosis, regurgitation, 
or substernal or arm or shoulder pain since his separation 
from active duty.  Since two or more of the above symptoms 
have not been experienced, the veteran is not entitled to a 
compensable 10 percent disability rating under Diagnostic 
Code 7346.  Furthermore, the April 2005 VA examiner 
specifically noted that the veteran's GERD was well-treated 
with no current residuals.  It was also described as 
"extremely minimal" following the January 2005 upper GI.  
As such, the veteran's symptomatology is more appropriately 
characterized as noncompensable, rather than as 10 percent 
disabling.  

The Board has also considered whether there are any other 
diagnostic codes pertaining to the digestive system that 
would result in a more favorable rating for the veteran, 
including Diagnostic Code 7305.  38 C.F.R. § 4.114.  This 
code provides ratings for duodenal ulcers.  However, while 
there was evidence of a duodenal ulcer in service, the most 
recent upper GI performed on the veteran found no evidence of 
ulceration and the duodenal bulb was entirely normal.  As 
such, Diagnostic Code 7307 is not for application.  There are 
no other diagnostic codes for consideration.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in 
the case of Fenderson v. West, would be in order.  See 12 
Vet. App. 119 (1999).  However, at no time since the grant of 
service connection has the veteran's symptomatology warranted 
a higher disability rating, and as such, staged ratings are 
not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a compensable disability evaluation for GERD must be 
denied.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable disability evaluation 
for gastroesophageal reflux disease (GERD), with a history of 
ulcers, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


